
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10(ee)



SIX FLAGS, INC.
DIRECTORS' STOCK OPTION PLAN


I.    The Plan

        There is hereby established the Directors Stock Option Plan (the "Plan")
for Six Flags, Inc. (the "Company"), under which options may be granted to
purchase shares of the common stock of the Company.

II.    Amount of Stock

        A maximum of two hundred fifty thousand (250,000) shares of the
Company's common stock may be issued under the Plan upon exercises of options.
Such shares may be authorized but unissued shares, shares held in the treasury
or outstanding shares purchased from their owners on the market or otherwise. If
any option granted under the Plan terminates for any reason, is forfeited or
expires before the option is exercised in full or if any shares sold under the
Plan are reacquired by the Company by reason of any right to reacquire such
shares established at the time the shares were initially sold, the shares
previously reserved for issuance upon exercise of such option or the shares so
reacquired shall again be available under the Plan. A reduction of the exercise
price of an option shall be treated as a cancellation of the option and the
issuance of a new option and, for purposes of the preceding sentence, such
cancellation shall not be treated as the termination or expiration of the option
and, following such reduction of the exercise price, the shares treated as
cancelled shall not again be available under the Plan.

        If the outstanding shares of the Company's common stock are from time to
time increased, decreased, changed into or exchanged for a different number or
kind of shares of the Company through merger, consolidation, reorganization,
split-up, split-off, spin-off, recapitalization, reclassification, stock
dividend, stock split or reverse stock split, an appropriate and proportionate
adjustment shall be made in the number and kind of shares which may be issued
upon exercise of options granted under the Plan such that each such option shall
thereafter be exercisable for such securities as would have been received in
respect of the shares subject to the option had such option been exercised in
full immediately prior to such increase, decrease or change. Such adjustment
shall be made successively each time that any such increase, decrease or change
is made. In addition, in the event of any such increase, decrease or change, the
Board of Directors (the "Board") shall make such further adjustments as are
appropriate to the maximum number of shares subject to the Plan or to the other
provisions of the Plan or to options granted thereunder.

III.    Administration

        (a)  The Plan shall be administered by the Board of the Company.

        (b)  Subject to the express terms and conditions of the Plan, the Board
shall have full power to construe the Plan, to prescribe, amend and rescind
rules and regulations relating to the Plan and to make all other determinations
necessary or advisable for the administration of the Plan. The exercise of these
powers by the Board shall be conclusive and binding upon all present, past and
future participants in the Plan.

        (c)  The Board may from time to time determine to which eligible
directors, if any, options shall be granted under the Plan, the number of shares
which may be issued upon exercise of any such option, the restrictions and
forfeiture provisions related to any such grant, the period during which any
option may be exercised, the circumstances under which the period of exercise
may be accelerated, the exercise price of any option, the means of payment of
the exercise price and of any withholding taxes upon exercise of any option, and
the extent to which any option may be transferred to family members of the
participant, trusts for the benefit of such family members or partnerships of
which such family members are the only partners, determined in each case in
accordance with the provisions of the Plan.

--------------------------------------------------------------------------------


        (d)  The Board may from time to time, with the consent of the
participant, adjust or reduce the option prices of options held by such
participant by canceling such options and granting options to purchase the same
or a lesser number of shares at lower option prices or by modifying, extending
or renewing such options, as those terms are defined in Section 424(h) of the
Code, and the applicable regulations thereunder. The Board may, from time to
time, conditionally or unconditionally accelerate, in whole or in part, rights
to exercise any option granted under the Plan.

        (e)  The Board shall report in writing to the Secretary of the Company
the names of the eligible directors selected as participants in the Plan, and
the terms and conditions of the options to be granted to each of them.

IV.    Eligibility for Participation

        All non-employee directors of the Company shall be eligible for
selection as participants in the Plan.

V.    Terms and Conditions of Options

        The terms and conditions of each option granted under the Plan shall be
evidenced by a Stock Option Agreement executed by the Company and the
participant, which shall contain the following provisions, if applicable:

        (a)  The number of shares which may be issued upon exercise of the
option, the period during which the option may be exercised, the purchase price
or prices per share to exercise the option, and the means of payment for the
shares and for any withholding taxes imposed upon exercise of the option;
provided, however, that the purchase price or prices of each share of the
Company's common stock subject to any option under the Plan shall be determined
as follows:

        (i)    The purchase price of each share subject to a stock option under
the Plan shall be determined by the Board prior to granting the option. The
Board shall set the purchase price for each share subject to a stock option at
either the fair market value of such share on the date the option is granted, or
at such other price as the Board in its sole discretion shall determine;
provided, however, that in no event shall the purchase price of a share subject
to a stock option under the Plan be less than 50% of the fair market value of
such share on the date the option is granted.

        (ii)  The fair market value of the shares on a particular date shall be
deemed to be the average (mean) of the reported "high" and "low" sales prices of
such shares on the largest national securities exchange (based on the aggregate
dollar value of securities listed) on which such shares are then listed or
traded. If such shares are not listed or traded on any national securities
exchange, then, in each case, to the extent the Board determines in good faith
that the following prices arise out of a bona fide, established trading market
for the shares: (A) the average of the reported "high" and "low" sales price of
such shares in the over-the-counter market, as reported on the National
Association of Securities Dealers Automated Quotations System, or, if such
prices are not reported thereon, the average of the closing bid and asked prices
as so reported, or (B) if such prices are not reported, then the average of the
closing bid and asked prices reported by the National Quotation Bureau
Incorporated. In all other cases, the fair market value of a share shall be
established by the Board in good faith.

        (b)  Such terms and conditions of exercise as may be set by the Board
and specified in the Stock Option Agreement.

        (c)  That the option is not transferable other than by will, the laws of
descent and distribution or, to the extent and subject to any condition provided
in the Stock Option Agreement, to immediate

2

--------------------------------------------------------------------------------


family members of the grantee, trusts for the exclusive benefit of such family
members or partnerships of which such family members are the only partners.

        (d)  In addition to the restrictions set forth in (c) above, such
restrictions on transfer of the option, and such restrictions on transfer of the
shares acquired upon exercise of the option, as may be set by the Board.

        (e)  Such other terms and conditions not inconsistent with the Plan as
may be set by the Board, including provisions allowing acceleration of options
upon a change of control of the Company or otherwise.

        (f)    In the discretion of the Board, any option granted hereunder may
provide that such option may be exercised by the holder's surrender of all or
part of such option to the Company in exchange for a number of shares of the
Company's common stock having a total market value, as of the date of surrender,
equal to the excess of (i) the market value, as of the date of surrender, of the
number of shares that could be acquired by the exercise of the portion of the
option that is surrendered, over (ii) the aggregate exercise price which would
otherwise be paid to the Company upon a normal exercise of the option as to that
number of shares. In the event the foregoing calculation would require the
issuance of a fractional share, the Company shall, in lieu thereof, pay cash to
the holder in an amount equal to the fair market value of such fractional share
as of the date of surrender.

        (g)  Notwithstanding anything herein to the contrary, during the term of
the Plan, no participant may be granted options with respect to more than 50% in
the aggregate of the number of shares of common stock authorized to be issued
under the Plan, counted as provided in, and as adjusted pursuant to, Section II
above.

VI.    Limitation on Price for Shares

        No option shall be granted under the Plan at an exercise price that is
less than the par value of the shares optioned.

VII.    Proceeds from Sales of Shares

        The proceeds from the sale of shares under the Plan upon the exercise of
options shall be added to the general funds of the Company and may thereafter be
used from time to time for such corporate purposes as the Board may determine
and direct.

VIII.    Amendment, Suspension or Termination of Plan

        The Board may at any time amend, suspend or terminate the Plan. However,
no such action by the Board may be taken without the approval of the
stockholders of the Company entitled to vote thereon if such action would
increase the aggregate number of shares subject to the Plan (other than pursuant
to Section II of the Plan), change the provisions regarding eligibility for
participation in the Plan or materially increase the benefit accruing to
participants under the Plan. No amendment, suspension or termination of the Plan
shall alter or impair any rights or obligations under any outstanding Stock
Option Agreement without the consent of the holder of the Stock Option
Agreement.

IIX.    Effective Date and Termination of the Plan

        (a)  The Plan shall be submitted for a vote at a meeting of the
stockholders of the Company or shall be approved by written consent of the
stockholders in accordance with and only to the extent permitted by the
Company's charter and by-laws and by applicable state laws prescribing the
method and degree of stockholder approval required for the issuance of corporate
stock or options; provided, that if applicable state law does not provide a
method and degree of required approval, the Plan must be approved by a majority
of the votes cast at a duly held stockholders' meeting at which a quorum

3

--------------------------------------------------------------------------------

representing a majority of all outstanding voting stock is, either in person or
by proxy, present and voting on the Plan.

        (b)  If approved by the stockholders of the Company within 12 months
before or after adoption of the Plan by the Board, the Plan shall become
effective on the later of the date of such stockholder approval or the date of
adoption of the Plan by the Board (the "Effective Date"). Unless sooner
terminated by the Board, the Plan shall terminate on the date ten (10) years
after the earlier of (i) the date the Plan is adopted by the Board or (ii) the
Effective Date. After termination of the Plan, no further options may be granted
under the Plan (other than upon the exercise of options previously granted under
the Plan); provided, however, that such termination will not affect any options
granted prior to termination of the Plan.

X.    Miscellaneous

        (a)  The invalidity or illegality of any provision of the Plan shall not
affect the validity or legality of any other provision of the Plan.

        (b)  The Plan, any options granted or shares sold thereunder and all
related matters shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware from time to time obtaining.

4

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10(ee)



SIX FLAGS, INC. DIRECTORS' STOCK OPTION PLAN
